FILED
                             NOT FOR PUBLICATION                            JUL 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT P. BENYAMINI,                             No. 11-16838

               Plaintiff - Appellant,            D.C. No. 2:09-cv-02453-FCD-
                                                 EFB
  v.

M. FORSYTHE, Correctional Officer; et            MEMORANDUM *
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Frank C. Damrell, Jr., District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Robert P. Benyamini, a California state prisoner, appeals pro se from the

district court’s judgment dismissing, without prejudice, his 42 U.S.C. § 1983

action alleging unconstitutional use of excessive force and retaliation. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the

district court’s dismissal for failure to prosecute. Ash v. Cvetkov, 739 F.2d 493,

495 (9th Cir. 1984). We affirm.

      The district court did not abuse its discretion by dismissing the action

because Benyamini failed to effect service of process against defendants or file an

amended complaint, after being warned that failure to do so would result in

dismissal. See id. at 496-97 (listing factors to consider before dismissing an action

for lack of prosecution and explaining that “[a] relatively brief period of delay is

sufficient to justify” a dismissal without prejudice for failure to prosecute).

      Benyamini’s remaining contentions are unpersuasive.

      Benyamini’s requests in his letter received on November 23, 2011 are

denied.

      AFFIRMED.




                                           2                                      11-16838